—In two proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate the putative father’s parental rights on the ground of abandonment, the putative father appeals from two orders of the Family Court, Queens County (Friedman, J.), both dated July 30, 1996, which, after a hearing, terminated his parental rights and transferred guardianship and custody of the two children to the petitioner St. Christopher-Ottilie and to the Commissioner of Social Services of the City of New York.
Ordered that the orders are affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to *471withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of N. Children, 169 AD2d 834; People ex rel. Harris v Coughlin, 135 AD2d 676).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.